DETAILED ACTION
Election/Restrictions
Claims 39-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 43 recites a combination of limitations that were not in any of the originally-filed claims.  For example, the subject matter of parts f) and g) of claim 43 are not in the originally-filed claims.
Claims 41 and 42 also recite subject matter that are not in the originally-filed claim set.
Since applicant has received an action on the merits for the originally presented invention, the claims have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Desty (US 3833337 A).
Regarding claim 23, Desty discloses (Fig. 6 embodiment) a flare tip assembly, comprising: 
a) a nozzle tube (2) having a longitudinal axis;Examiner: Jason Lao 
Serra No.: 161667852Docket No.: 00540-35164 b) a connection end (bottom of tube 2) of the nozzle tube adapted for connection to a flare stack; 
c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat (seat proximate the slot 3); 
d) a tip (5+50) seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice (3) between the tip and exit (col. 5, lines 7-13; col. 4, lines 46-50);
e) at least one orifice (cylindrical shaped orifice of tip 1 surrounding tube 50) passing through the tip and having openings (openings at the entrance and exit) and an axis extending between the openings that is angled with respect to the longitudinal axis of the nozzle tube (see annotated Fig. 6 below showing the axes; an axis is not a structural component but a mathematical expression such as a coordinate or a vector);
f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice (col. 5, lines 7-17); and
g) the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (col. 4, lines 46-50).


    PNG
    media_image1.png
    863
    403
    media_image1.png
    Greyscale

Regarding claim 25, Desty discloses a top of the tip (1) being concave (Fig. 6).


Allowable Subject Matter
Claims 8, 9, 14, 16-19, 33 are allowed.
Claims 24, 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but do not apply to any of the current rejections.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762